           Case 7:17-cv-00449-CS Document 67 Filed 11/14/18 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- X Case No.: 7:17-cv-449(CS)
KING ZAK INDUSTRIES, INC.,                                  :
Plaintiff,                                                  :
                                                            :
                                                            :
- against -                                                 :
                                                            :
                                                            :
PARAMONT GLOBAL LTD.,                                       :
WEVEEL LLC,                                                 :
NINGBO EVERGREAT IMPORT AND                                 :
EXPORT CO., LTD., and                                       :
CHINA EXPORT & CREDIT INSURANCE                             :
CORP. a/k/a SINOSURE,                                       :
Defendants.                                                 :
----------------------------------------------------------- X




                       MEMORANDUM OF LAW IN SUPPORT OF
                     DEFENDANT SINOSURE’S MOTION TO DISMISS
                            THE AMENDED COMPLAINT




                                                          Gregory W. Gilliam
                                                          Mazzola Law Firm LLP
                                                          733 Third Avenue
                                                          New York, NY 10017
                                                          (646) 216-8300
                                                          Email: greg@mazzolalindstrom.com




November 13, 2018
            Case 7:17-cv-00449-CS Document 67 Filed 11/14/18 Page 2 of 9



         Defendant China Export & Credit Insurance Corp. a/k/a Sinosure (“Sinosure”)

respectfully submits this memorandum of law in support of its motion to dismiss all claims against

Sinosure for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6).


                                 PRELIMINARY STATEMENT

         Plaintiff King Zak Industries Inc. (“King Zak”) brings this lawsuit as an attempt to resolve

a dispute over the quality of goods ordered from its supplier. Goods were ordered; and goods were

supplied; but the buyer, King Zak, is not satisfied with the quality of the goods and refuses to pay

for some of them. In an apparent attempt to leverage its position, King Zak also alleges claims

against the Sinosure, the commercial credit insurer to King Zak’s supplier. This leverage is

misplayed, however, as King Zak has failed to state a recognizable claim against Sinosure

primarily because it cannot. Thus, for the reasons more clearly set forth below, King Zak’s claims

against Sinosure should be dismissed as a matter of law.

                                   FACTUAL BACKGROUND

         Sinosure does not dispute many the facts as they are alleged in the Amended Complaint,

dated October 29, 2018.1 King Zak ordered certain good from its suppliers in China over a two-

year period. Id. at ¶57. These suppliers delivered the goods to King Zak’s location in the United

States of America. Id. at ¶¶58, 62. King Zak, however, complained that the quality of some of the

goods was insufficient. Id. at ¶72. Consequently, King Zak has refused to pay all of the money

owed to its suppliers, which further deepened the nature and scope of the dispute between King

Zak its suppliers. See Gilliam Dec., Exh. 1. Sinosure, as it does from time to time, attempted to

collect the unpaid balance owed to its insured using collection council located in Illinois. Id. King




1
    Amended Complaint, Oct. 29, 2018, Docket No. 64 (hereinafter “Am. Cmpl.”).
          Case 7:17-cv-00449-CS Document 67 Filed 11/14/18 Page 3 of 9



Zak did not dispute the non-payment, but rather tried to justify it with “voluminous documents”.

Gilliam Dec., Exh. 2

       In its Amended Complaint, King Zak offers no new allegations that would fairly put

Sinosure on notice of the tortious conduct that it is expected to defend itself. The undisputed facts

in this regard offer some clarity in otherwise muddled quality-of-goods dispute. Here, it is

undisputed that King Zak has an outstanding amount owed to Sinosure’s insured. Gilliam Dec.,

Exhs. 1, 2.   While King Zak may claim an affirmative defense in the form of “voluminous

documentation”, the unpaid amount nevertheless remains a fact. It is also undisputed that Sinosure

used collection counsel in Illinois to collect the King Zak debt. Id. Finally, it is undisputed that

King Zak decided to not pay the outstanding amount of over $300,000, even after it had already

paid over $2,000,000 to its Chinese vendors. Id., see also Am. Cmpl., ¶58.

       Whether or not the supplied goods were defective is a separate question not addressed in

this motion. Indeed, Plaintiff’s claims against Sinosure arise directly from Sinosure’s attempt to

collect a commercial debt and has nothing to do with allegedly defective bowls and plates. And,

for the reasons detailed below, King Zak’s claims against Sinosure fail as a matter of a law.


                                          ARGUMENT

       A. Legal Standard

       In considering a motion to dismiss pursuant to Rule 12(b)(6), a court must accept as true

the well-pleaded factual allegations set forth in the complaint and draw all reasonable inferences

in favor of the plaintiff. Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). In so doing, the Court need

not give “credence to plaintiff’s conclusory allegations” or legal conclusions offered as pleadings.

Cantor Fitzgerald v. Lutnick, 313 F.3d 704, 709 (2d Cir. 2002) (internal quotation marks omitted).

Indeed, the court should begin by “identifying pleadings that, because they are no more than



                                                 2
           Case 7:17-cv-00449-CS Document 67 Filed 11/14/18 Page 4 of 9



conclusions, are not entitled to the assumption of truth.” Iqbal, 556 U.S. 679. If well-pleaded

factual allegations exist, the court must then determine whether they plausibly give rise to an

entitlement for relief. Id. A plaintiff need only plead “a short and plain statement of the claim that

will give the defendant fair notice of what the plaintiff's claim is and the grounds upon which it

rests.” Conley v. Gibson, 355 U.S. 41, 47, 2 L. Ed. 2d 80, 78 S. Ct. 99 (1957)(internal quotations

omitted, emphasis added.)

        Here, Plaintiff has alleged two causes of action against Sinosure: “Tortious Interference

with Prospective Business Relations” (Plaintiff’s fifth listed cause of action) and “Declaratory

Judgement” (sixth listed cause of action).

        In order to successfully plead a claim for tortious interference with prospective business

relations, fair notice requires a plaintiff to sufficiently allege (1) a business relationship between

the plaintiff and a third party; (2) defendant's knowledge of that relationship and intentional

interference with it; (3) defendant acted with the sole purpose of harming the plaintiff or used

dishonest, unfair or improper means; and (4) injury to the relationship. Hutton v. Priddy's Auction

Galleries, Inc., 275 F. Supp. 2d 428, 433 (S.D.N.Y. 2003) (citing Goldhirsh Group, Inc. v. Alpert,

107 F.3d 105, 108-09 (2d Cir. 1997))

        King Zak’s claim for tortious interference with prospective business relations against

Sinosure fails as a matter of law as the Amended Complaint does not allege intentional interference

on the part of Sinosure, does not allege that Sinosure acted with the sole purpose of harming the

plaintiff; nor does it allege that Sinosure used “dishonest, unfair or improper means” in its dealings

with third parties.




                                                  3
             Case 7:17-cv-00449-CS Document 67 Filed 11/14/18 Page 5 of 9



B. King Zak’s Fifth Cause of Action Should Be Dismissed As It Is Insufficiently Pled

        1) Plaintiff does not allege Sinosure’s intentional interference with 3rd Parties.

        Plaintiff’s fifth cause of action fails as a matter of law as it has not pled any intentional

interference on part the Sinosure with Plaintiff’s third-party vendors in China. As Judge Sheindlin

noted, “What makes interference tortious is that the defendant acted with the intent to interfere.”

Hutton, 275 F. Supp. 2d at 435 (emphasis added). Hutton is illustrative if only for the reason that

the court held that a plaintiff must allege specific 3rd parties with whom the defendant intentionally

interfered in order to sustain a cause of action for tortious interference with prospective business

relations.

        Briefly, Hutton involved a prospective buyer of Colorado goods who intended to resale the

same goods to prospective 3rd party buyers in New York. When the seller of the goods, however,

refused to accept a check as payment as they previously indicated they would, the buyer claimed

that seller tortious interfered with prospective business relations, e.g. the 3rd party buyers in New

York. In dismissing the claim, Judge Sheindlin held, inter alia, that the claim failed as a matter of

law as the buyer failed to allege that the defendant specifically knew of any of the prospective 3rd

party buyers. Without such specific knowledge, there were no grounds for intentional interference

and, therefore, no claim.

        Similarly, King Zak makes no allegations of intentional interference with known 3rd

parties in the Amended Complaint. King Zak cites two Chinese entities Shangai Ashburn

Aluminum Foil Products Co. Ltd., and Ningbo Homelink Eco-iTech Co. Ltd., as companies that

refused to do business or altered the terms of their business with King Zak allegedly as a result of

Sinosure’s reporting of King Zak’s unpaid debt. Am. Cmpl. at ¶¶ 111-113. Yet King Zak does not

allege that Sinosure knew of these relationships before the attempted debt collection, nor do they




                                                  4
           Case 7:17-cv-00449-CS Document 67 Filed 11/14/18 Page 6 of 9



allege that Sinosure acted to intentionally interfere with these specific relationships.        These

references are anecdotal and do not evince or even allege the requisite targeted intent on the part

of Sinosure. Just like the prospective 3rd party buyers in Hutton, Sinosure has no way of knowing

that these prospective relationships even existed. Thus, King Zak cannot sufficiently allege

tortious interference with prospective business relations because King Zak has not alleged the

specific requisite intent.

        2) Plaintiff does not allege that Sinosure acted with the sole purpose of harming the
        Plaintiff.

        King Zak does not allege that any action taken by Sinosure was undertaken for the sole

purpose of harming plaintiff.     Each and every allegation asserted by King Zak against Sinosure

merely describes the standard business practices associated with a credit insurer collecting a debt.

By definition, export credit insurance protects an exporter of products and services against the risk

of non-payment by a foreign buyer.2 By alleging that Sinosure “downgraded King Zak’s credit

rating” as a result of unpaid debt, King Zak is essentially alleging that Sinosure acted like an export

credit insurer. (See Am. Cmpl., ¶ 108.) While commercially inconvenient to King Zak, each of the

alleged acts has a justified business purpose for an export credit insurer. See, e.g., Vinas v. Chubb

Corp., 499 F. Supp. 2d 427, 434 (S.D.N.Y. 2006); A&A Jewellers Ltd. v. Bogarz, Inc., 2005 U.S.

Dist. LEXIS 33873, at *5 (W.D.N.Y. 2005) ("Actions taken, at least in part, to promote or advance

[defendant's] economic self-interest are, by definition, not taken for the sole purpose of harming

[plaintiff].") Accordingly, King Zak has insufficiently pled a claim for tortious interference with

prospective business relations.




2
 See https://www.export.gov/article?id=Trade-Finance-Guide-Chapter-9-Export-Credit-
Insurance, last visited November 13, 2018.

                                                  5
           Case 7:17-cv-00449-CS Document 67 Filed 11/14/18 Page 7 of 9



        3) Plaintiff does not allege that Sinosure used dishonest, unfair or improper means in its
        dealings with third parties.


        A closer look at Plaintiff’s Amended Complaint is telling with respect to where Plaintiff

believes the improper conduct, if any, occurred. In paragraph 97 of the Amended Complaint, King

Zak alleges that “…Paramont and/or its affiliates resorted to filing false, defamatory, and libelous

claims with its insurance carrier, Sinosure…” Am. Cmpl. ¶97. Similarly, in paragraph 151, King

Zak alleges “Paramont/Evergreat/WeVeel have intentionally interfered with King Zak’s

relationships with other Chinese manufacturers by submitting false and fraudulent claim with

Sinosure, alleging that King Zak does not pay its invoices.” Am. Cmpl. ¶151. Nowhere in the

Amended Complaint does King Zak allege tortious or wrongful means on the part of Sinosure

directed to third parties.

        “As federal courts applying New York law have recognized, conduct constituting tortious

interference with business relations is, by definition, conduct directed not at the plaintiff itself, but

at the party with which the plaintiff has or seeks to have a relationship.” Carvel Corp. v. Noonan,

3 N.Y.3d 182, 192, 785 N.Y.S.2d 359, 363-64, 818 N.E.2d 1100, 1104-05 (2004)(citing G.K.A.

Beverage Corp. v Honickman, 55 F.3d 762, 768 [2d Cir 1995] [claim dismissed because alleged

conduct was not directed at plaintiff's customers]; Fonar Corp. v Magnetic Resonance Plus, Inc.,

957 F. Supp. 477, 482 [SD NY 1997] [“(U)nder New York law, in order for a party to make out a

claim for tortious interference with prospective economic advantage, the defendant must . . . direct

some activities towards the third party . . .”]; Piccoli A/S v Calvin Klein Jeanswear Co., 19 F.

Supp. 2d 157, 167-168 [SDNY 1998] [claim must fail because “defendants’ alleged conduct

concededly was not directed towards any third party with whom Piccoli had an existing or

prospective business relationship”].)




                                                   6
           Case 7:17-cv-00449-CS Document 67 Filed 11/14/18 Page 8 of 9



         King Zak’s Amended Complaint is simply empty of any allegations of wrongdoing or

improper means with respect to third parties. Indeed, by its own pleading, King Zak seems to be

alleging that improper or tortious conduct on the part of co-defendants and not Sinosure.

Moreover, even drawing every favorable inference to Plaintiff’s benefit, the Amended Complaint

contains no allegations any wrongdoing, tortious conduct, or improper influence directed to any

third parties. Accordingly, King Zak has insufficiently pled a claim for tortious interference with

prospective business relations.



C.       This Court Should Dismiss Plaintiff’s Claim for Declaratory Judgment

         The Second Circuit has provided two factors to help district courts properly exercise the

broad discretion conferred by the Declaratory Judgment Act, 28 U.S.C. § 2201(a) (the “DJA”),:

(1) when the judgment will serve a useful purpose in clarifying and settling the legal relations in

issue; and (2) when it will terminate and afford relief from the uncertainty, insecurity, and

controversy giving rise to the proceeding. John Wiley & Sons, Inc. v. Visuals Unlimited, Inc., 2011

U.S. Dist. LEXIS 127635, at *13-14 (S.D.N.Y. Nov. 2, 2011) Other factors include: (1) whether

the proposed remedy is being used merely for procedural fencing, (2) whether there is a better or

more effective remedy, (3) whether there are other proceedings pending, and (4) whether the

declaratory judgment action anticipates defenses, Id.

         Here, declaratory relief is simply inappropriate as there is already better and more effective

remedy available to the proper parties to the instant controversy. To wit, in a matter involving a

dispute as the performance and sufficiency of goods ordered, declaratory relief such as sought by

King Zak would not resolve the underlying controversy, which is already pending before this

Court.




                                                   7
           Case 7:17-cv-00449-CS Document 67 Filed 11/14/18 Page 9 of 9



        King Zak seeks declaratory relief that “(i) it owes no monies under the disputed invoices,

(ii) Sinosure must remove the claim from King Zak’s credit analysis, and (iii) Sinosure shall not

interfere with the export of goods from China to King Zak as a result of the Paramount dispute.”

Am. Cmpl. ¶169.

        The underlying dispute is joined and undeniably rests between defendants Paramont Global

Ltd., Weveel LLC, Ningbo Evergreat Import and Export Co., Ltd., and Plaintiff King Zak.

Specifically, the order, manufacture, and delivery of the goods in questions has occurred in the

past and the best forum for resolution of the underlying issues lies with the already pending case.

Declaratory relief of the nature sought will serve no purpose in clarifying or settling the legal

relations in issue.



                                          CONCLUSION

        For the foregoing reasons, Plaintiff King Zak’s fifth cause of action should be dismissed

pursuant to Fed R. Civ. P. 12(b)(6) for failure to state to a claim and this Court should exercise

its discretion and dismiss Plaintiff sixth cause of action for declaratory relief.



Dated: Westchester, New York
       November 13, 2019
                                                               Respectfully submitted,

                                                               Mazzola Law Firm LLP

                                                                      s/Gregory W. Gilliam
                                                               Gregory W. Gilliam
                                                               Mazzola Law Firm LLP
                                                               733 Third Avenue
                                                               New York, NY 10017
                                                               (646) 216-8300
                                                               Email: greg@mazzolalindstrom.com




                                                   8
